Belford, J.
This is an appeal of the Order of the Quincy District Court setting the appeal bond for the defendant, Robert W. Bezanson, at $2,000.
We find there was no error.
Pursuant to M.G.L.c. 239, §5 the court may withdraw or amend any finding or reduce or rescind any amount of bond when in its judgment the facts so warrant. Any request for review filed pursuant to M.G.L.C. 239, §5 is subject to a de novo review of statements of counsel, memoranda and affidavits submitted by the parties.
Upon review of the foregoing, we find that the $2,000 bond set by the District Court is consistent with the intent of M.G.L.c 239, §5.
Accordingly, we find there was no error, and the appeal is dismissed.